DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with application Number 16/913,095 filed on 06/26/2020 is presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loyd (US 2002/0100652) in view of Horenstein (US 2005/0070155). 
With respect to claims 1 and 13, Loyd discloses a marine battery charger cable extender (Figs. 1 and 4: 6/31) comprising: a terminal end including a positive extender ring terminal configured to connect to a positive battery terminal and a negative extender ring terminal configured to connect to a negative battery terminal (Para. # 0032); a connection end configured to connect to a terminal end of a pre-wired battery charger (Fig. 4, 20 See reproduced figure below), the connection end including: a positive ring end (Para. # 0032); a positive ring connector configured to hold the positive ring end in galvanic connection with a positive ring terminal of the pre-wired battery charger (Fig. 4, 36a);

    PNG
    media_image1.png
    371
    604
    media_image1.png
    Greyscale

a positive connection cover configured to completely encapsulate the connected positive ring end of the cable extender and the positive ring terminal of the pre-wired battery charger (Fig. 4 ring terminal on the base 32 on the top); a negative ring end; a negative ring connector configured to hold the negative ring end in galvanic connection with a negative ring terminal of the pre-wired battery charger (Para. # 26, 32).

    PNG
    media_image2.png
    304
    444
    media_image2.png
    Greyscale

LOYD, however, does not expressly disclose a positive/negative connection cover configured to completely encapsulate the connected negative ring end of the cable.
 Horenstein discloses, on the other hand, a positive/negative connection cover configured to completely encapsulate the connected negative ring end of the cable extender and the negative ring terminal (Para. # 31: wire or cable wires, such as positive/negative wire cover or housing including fuse).
LOYD and Horenstein are analogous art because they are from the same field of endeavor namely cord assembly for use in marine vessels and battery charging cable.
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a terminal or wire cable housing or cover to protect from unwanted wire connection or damage the battery system of cord assembly of LOYD in view of the teachings of Horenstein.
With respect to claims 2 and 12, the combined references of Loyd and Horenstein disclose the marine battery charger cable extender as described above, wherein Horenstein discloses each of the positive connection cover and the negative connection cover are formed by a first cover piece and a second cover piece that are releasably connected together (See cable connectors 34 with ring and the other sides of cable 14). 
With respect to claims 3 and 14, the combined references of Loyd and Horenstein disclose the marine battery charger cable extender as described above, wherein Horenstein discloses wherein each first cover piece and each second cover piece have an opening configured to allow the first cover piece and the second cover piece to slide over the respective ring (See connection ring 34 of Fig. 2B). 
With respect to claims 4 and 15, the combined references of Loyd and Horenstein disclose the marine battery charger cable extender as described above, wherein Horenstein discloses wherein each of the first cover piece and the second cover piece have a collar around the opening that extends outward to cover a joint where the respective ring end connects to a wire (Para.  # 0031). 
With respect to claims 5, 6 and 17, the combined references of Loyd and Horenstein disclose the marine battery charger cable extender as described above, wherein Horenstein discloses wherein each ring has a ring diameter, and wherein the opening includes an elongated portion having a length configured to accommodate the ring diameter (See Fig. 2B, ring 34: the opening includes elongated portions). 
With respect to claims 7, 11 and 1, the combined references of Loyd and Horenstein disclose the marine battery charger cable extender as described above, wherein Horenstein discloses wherein the connected first cover piece and second cover piece form a cube-shape (covers can have multiple shapes as in para., # 0030: for positive and negative connecters). 
With respect to claims 8, 12 and 18, the combined references of Loyd and Horenstein disclose the marine battery charger cable extender as described above, wherein Horenstein discloses wherein the first cover piece configured to slide over each ring end and the second cover piece is configured to slide over the ring terminal of the pre-wired battery charger, and wherein the first cover piece is configured to substantially cover the ring end and ring connector (see Fig. 2A/2B:ring terminal of 34 and cable 32). 
With respect to claims 9, 10 and 19-20, the combined references of Loyd and Horenstein disclose the marine battery charger cable extender as described above, wherein Horenstein discloses further comprising at least one clasp on each second cover piece, wherein the clasp is configured to releasably connect to a clasping edge on the respective first cover piece (Fig. 2A/2B: connectors 34 rings, 74/72). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859